DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103728164, hereinafter CN.  The examiner is relying upon the applicant provided WIPO machine translation.
	With respect to Claim 1, CN discloses an automated method for determining the concentration of impurities in a liquid ethylene oxide stream having at least one impurity as the liquid ethylene oxide stream is produced by a processing unit, comprising: injecting a sample volume from the liquid ethylene oxide stream into a gas chromatograph train having a gas chromatograph effluent stream; and generating at least one signal indicative of the corresponding concentration of the at least one impurity.  See page 3 first paragraph and fig 2.  “Figure two is a gas chromatogram of the original ethylene oxide sample…”  the peaks correspond to impurities.  
	With respect to Claim 2, CN discloses the step of injecting a sample volume from the liquid ethylene oxide stream into a gas chromatograph train having a gas chromatograph effluent stream comprises accumulating the sample volume of liquid ethylene oxide from the liquid ethylene oxide stream in a sample chamber that is in selective fluid communication with the liquid ethylene oxide stream and the gas chromatograph train, and fluidly coupling the sample chamber to the gas chromatograph train.  Page 2, first paragraph shows starting with liquid ethylene oxide and vaporizing it.  Page 5, the example shows gas chromatograph and injector.
	With respect to Claim 3, CN discloses determining the concentration of water and ethylene oxide.  See page 3.	
	With respect to Claim 4, CN discloses the step of injecting a sample volume of the liquid ethylene oxide stream into a gas chromatograph train comprises fluidly coupling a sample chamber containing the sample volume to a carrier gas stream such that the carrier gas introduces the sample stream into the gas chromatograph train.  See page 5 for nitrogen carrier gas.
	With respect to Claim 5, CN discloses the step of fluidly coupling the sample chamber to the carrier gas stream comprises flash vaporizing the sample volume.  Page 2, 1st para shows vaporization.
	With respect to Claim 6, CN discloses that the gas chromatograph train is contained in a temperature controlled housing operated at a first temperature, and the step of the injecting the sample volume into the gas chromatograph train comprises injecting the sample volume into a carrier gas stream outside of the housing at a second temperature less than the first temperature.  page 5 shows the different temperatures and the nitrogen carrier.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Smith (U.S. Publication No. 2007/0273882, hereinafter Smith).
	With respect to Claim 7, CN discloses the step of generating the at least one signal indicative of the corresponding concentration of the at least one impurity comprises introducing the gas chromatograph effluent stream into a gas chromatograph effluent detector.
 	CN does not disclose that the automated method further comprises diverting a portion of the gas chromatograph effluent stream away from the gas chromatograph effluent detector, wherein the diverted portion of the gas chromatograph effluent corresponds to ethylene oxide.  
	Smith discloses separating different effluents by exploiting differences in retention times.  See fig 4, para 38 and 40.  Valve 422 switches between the sample 404 and vent.  Para 38 and 40 describe switching based on known elution times to detect different analytes of interest.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify CN by additionally diverting a portion of the gas chromatograph effluent stream away from the gas chromatograph effluent detector, wherein the diverted portion of the gas chromatograph effluent corresponds to ethylene oxide for the benefit of accurate readings on all desired analytes of interest.
	With respect to Claim 8, CN does not disclose that the at least one impurity comprises acetaldehyde, acetaldehyde has a retention time, ethylene oxide has a retention time, and the step of diverting a portion of the gas chromatograph effluent stream away from the gas chromatograph effluent detector comprises diverting the portion of the gas chromatograph effluent after the expiration of the acetaldehyde retention time and before the expiration of the ethylene oxide retention time.
	Acetaldehyde is a common impurity of ethylene oxide.  The applicant agreed to this fact in the remarks dated 21 July 2022.  Acetaldehyde and ethylene oxide having retention times, that aren’t identical are inherent properties of the chemicals.  Smith discloses separating different effluents by exploiting differences in retention times.  See fig 4, para 38 and 40.  Valve 422 switches between the sample 404 and vent.  Para 38 and 40 describe switching based on known elution times to detect different analytes of interest.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify CN such that that the at least one impurity comprises acetaldehyde, acetaldehyde has a retention time, ethylene oxide has a retention time, and the step of diverting a portion of the gas chromatograph effluent stream away from the gas chromatograph effluent detector comprises diverting the portion of the gas chromatograph effluent after the expiration of the acetaldehyde retention time and before the expiration of the ethylene oxide retention time for the benefit of accurately determining the concentration of both analytes of interest.


6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Hallinan et al. (U.S. Patent No. 6,103,934, hereinafter Hallinan).
	With respect to Claim 9, CN discloses a method of operating an ethylene oxide purification column having a liquid ethylene oxide product stream, the method comprising: performing the method of claim 1 to determine the concentration of at least one impurity in the liquid ethylene oxide product stream, wherein the processing unit comprises the ethylene oxide purification column, and the liquid ethylene oxide stream comprises the liquid ethylene oxide product stream.  Page 2 1st paragraph describes vaporizing liquid sample and fig 2 determines impurities.
	CN does not disclose updating a mathematical model relating a variable predicted concentration of the at least one impurity in the liquid ethylene oxide product stream to selected ethylene oxide purification column process variables based on the at least one signal indicative of the corresponding concentration of the at least one impurity; calculating a predicted concentration value of the at least one impurity in the liquid ethylene oxide product stream based on values of the selected process variables and the updated mathematical model; and adjusting at least one ethylene oxide purification column process variable based on the predicted concentration value of the at least one impurity.
	Hallinan discloses updating a model of predicted concentration based upon measured concentration.  See column 11, lines 43-62.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify CN by updating a mathematical model relating a predicted concentration of the at least one impurity in the liquid ethylene oxide product stream to selected ethylene oxide purification column process variables based on the at least one signal indicative of the corresponding concentration of the at least one impurity; calculating a predicted concentration of the at least one impurity in the liquid ethylene oxide product stream based on values of the selected process variables and the updated mathematical model; and adjusting at least one ethylene oxide purification column process variable based on the predicted concentration of the at least one impurity for the benefit of appropriately responding to an actual level of impurity in the liquid ethylene oxide product stream.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Ellebracht et al. (U.S. Patent No. 4,617,828, hereinafter Ellebracht) and Smith.
	With respect to Claim 10, CN discloses a system for automatically determining the concentration of at least one impurity in a liquid ethylene oxide stream produced by a processing unit; a gas chromatograph train having a gas chromatograph effluent stream, wherein the gas chromatograph train is in selective fluid communication with a liquid ethylene oxide sample chamber that is in fluid communication with the liquid ethylene oxide stream and with a carrier gas stream; a gas chromatograph effluent detector, wherein the gas chromatograph effluent stream is in fluid communication with the gas chromatograph effluent detector, and when the gas chromatograph effluent stream is fluidly coupled to the gas chromatograph effluent detector, the gas chromatograph effluent detector generates a signal indicative of a concentration of at least one impurity in the gas chromatograph effluent stream.  Page 5 shows detector, chromatograph and nitrogen carrier.  Page 3 first paragraph shows ethylene oxide and impurity.  Page 2 1st paragraph shows liquid ethylene oxide stream.
	CN does not show selective fluid communication between the chromatograph train, the sample chamber, a carrier stream and a vent.
	Ellebracht, see fig 1, shows a chromatograph based gas concentration detection system that places the chromatograph train 38, the sample chamber 34, the carrier stream 40 in selective fluid communication by use of a multiport valve 32.
	Smith, see fig 4, shows further selective communication between the effluent stream, from 412, that can either go to detector 404 or be vented.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a multiport valve into CN to allow selective fluid communication between the chromatograph train, the sample chamber, a carrier stream and a vent for the benefit of increased control over the path the fluid takes in order to accurately determine concentration of all desired analytes.  
	With respect to Claim 11, CN disclose further comprising: a gas chromatography analyzer system that comprises the gas chromatograph train [column, bottom of page 7] and the gas chromatograph effluent detector [page 9, first line, FID].
	CN does not disclose that the inlet stream to the gas chromatograph train is in selective fluid communication with the liquid ethylene oxide sample chamber, and when the gas chromatograph effluent stream is fluidly coupled to the vent stream, the gas chromatograph effluent stream bypasses the gas chromatograph effluent detector.  
	Smith discloses that the inlet stream to the gas chromatograph train [412; fig 4] is in selective fluid communication with the sample chamber [414; valve attached to 414], and when the gas chromatograph effluent stream is fluidly coupled to the vent stream [see “to vent” in fig 4.], the gas chromatograph effluent stream bypasses the gas chromatograph effluent detector [404].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify CN such that that the inlet stream to the gas chromatograph train is in selective fluid communication with the liquid ethylene oxide sample chamber, and when the gas chromatograph effluent stream is fluidly coupled to the vent stream, the gas chromatograph effluent stream bypasses the gas chromatograph effluent detector for the benefit of accurate concentration measurements of all analytes of interest.
 	With respect to Claim 12, the combination of CN, Ellebracht and Smith disclose further comprising a multi-port separation valve [Ellebracht’s 32] connected to the gas chromatograph train [Ellebracht’s 36].
	With respect to Claim 13, the combination of CN, Ellebracht and Smith do not disclose further comprising a multi-port diversion valve connected to the multi-port separation valve and a multi-port diversion valve carrier gas inlet stream.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the five port valve in CN could be replaced with two valves with less ports, as the carrier gas never needs to flow against the direction of the purge or saturating gasses.  It would be beneficial to use a 3 port valve to connect 40, 42 and 38 and a separate multiport valve for 26/34/42/38 in order to help gasses get to their intended destinations with minimal resistance.  
	With respect to Claim 14, the combination of CN, Ellebracht and Smith disclose the multi-port diversion valve [Smith’s 422] is configured to selectively connect the gas chromatograph train [Smith’s 412] to a gas chromatograph effluent detector [Smith’s 404] and a vent stream [Smith’s “to vent” exiting 422].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CN,  Ellebracht and Smith in further view of Hallinan.
	With respect to Claim 15, the combination of CN and Ellebract disclose the system of claim 10, but do not disclose 1 system for controlling the concentration of at least one impurity in a liquid ethylene oxide stream from an ethylene oxide purification column, comprising: a computer readable medium having stored thereon a set of computer executable instructions comprising a mathematical model relating a variable predicted concentration of the at least one impurity to a plurality of ethylene oxide purification column process variables such that when executed by a computer processor, the computer executable instructions (i) calculate a predicted value of the concentration of the at least one impurity from the mathematical model and the values of the plurality of ethylene oxide purification column process variables; and (ii) update the mathematical model based on the predicted value of the concentration of the at least one impurity and at least one value of the concentration of the at least one impurity determined by the system of claim 10; and a controller that automatically adjusts the value of one or more of the plurality of ethylene oxide purification column process variables based on the predicted value of the concentration of the at least one impurity.
	Hallinan discloses updating a model of predicted concentration based upon measured concentration.  See column 11, lines 43-62.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify CN by for controlling the concentration of at least one impurity in a liquid ethylene oxide stream from an ethylene oxide purification column, comprising: a computer readable medium having stored thereon a set of computer executable instructions comprising a mathematical model relating a predicted value of the concentration of the at least one impurity to values of a plurality of ethylene oxide process variables such that when executed by a computer processor, the computer executable instructions (i) calculate a predicted value of the concentration of the at least one impurity from the mathematical model and the values of the plurality of ethylene oxide purification column process variables; and (ii) update the mathematical model based on the predicted value of the concentration of the at least one impurity and at least one value of the concentration of the at least one impurity determined by the system of claim 10; and a controller that automatically adjusts the value of one or more of the plurality of ethylene oxide process variables based on the predicted value of the concentration of the at least one impurity for the benefit of appropriately responding to an actual level of impurity in the liquid ethylene oxide product stream.
Response to Arguments
9.	Some of applicant’s arguments, filed 21 July 2022 were persuasive.  Those arguments are mooted in light of new rejections of claims 3, 7, 8 and 10-14 using the newly applied prior art reference, Smith.  The previous 112 rejections are overcome, and those 112 rejections have been withdrawn.  Applicant’s remaining arguments are unpersuasive and will be addressed below.  
	On page 6, the applicant argues (regarding claim 1) that the prior art doesn’t determine the concentration as the liquid ethylene oxide stream is produced by a processing unit and that CN has ethylene oxide as the impurity.  Currently, “as the liquid ethylene oxide stream is produced by a processing unit” is only in the preamble, and not listed as a step in the method.  The prior art teaches the injecting and generating steps, which are the only positively recited steps.  The origin of the sample volume seems to be an extra step that takes place before the claimed method.  If the applicant finds this step a critical difference over the prior art, they may wish to claim a step of producing a liquid ethylene oxide stream via a processing unit.  Regarding CN treating ethylene oxide as the impurity, that is a matter of perspective.  CN determines some breakdown including X% water and Y% ethylene oxide.  Naming water as the impurity or ethylene oxide doesn’t change the method.  
	On pages 7 and 8, regarding claim 5, the applicant argues that the prior art doesn’t discloses flash vaporizing of the sample.  CN shows the liquid sample.  Said sample is injected into a gas chromatograph at a high temperature.  The inlet being at 150 C is so that the liquid can turn into a gas.  
	On page 8, regarding claim 6, the applicant argues that CN only teaches an inlet temperature of 150C and says nothing about the temperature at which the sample is injected to the nitrogen carrier gas.  The injector temperature is the temperature as which the sample is added to the carrier gas.  Page 8 of CN shows an oven that starts the column at 35 C, which is less than 150C. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                             
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855